Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the European Union on December 4, 2019. It is noted, however, that applicant has not filed a certified copy of the European Union Plant Breeder's Right application as required by 37 CFR 1.55.


Objection to the Disclosure 
37 CFR 1.163 
The following is a quotation of section (a) of 37 CFR 1.163: 
(a) The specification must contain as full and complete a disclosure as possible of the plant and the characteristics thereof that distinguish the same over related known varieties, and its antecedents, and must particularly point out where and in what manner the variety of plant has been asexually reproduced.  In the case of a newly found plant, the specification must particularly point out the location and character of the area where the plant was discovered. 
 
 	35 USC 112 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 
IN GENERAL.-The specification shall contain a written description of the 	invention, and of the manner and process of making and using it, in such full, clear, 	concise, and exact terms as to enable any person skilled in the art to which it pertains, or 	with which it is most nearly connected, to make and use the same and shall set forth the 	best mode contemplated by the inventor of carrying out his invention. 
 

 
CONCLUSION.-The specification shall conclude with one or more claims  	particularly pointing out and distinctly claiming the subject matter which the applicant  	regards as his invention. 
 
As specific to United States Plant Patent applications, the specifics of 37 CFR 1.164  			(reproduced below) are controlling: 
 
The claim shall be in formal terms to the new and distinct variety of the specified plant as  		described and illustrated, and may also recite the principal distinguishing characteristics.   		More than one claim is not permitted. 
 
In plant applications filed under 35 U.S.C 161, the requirements of 35 U.S.C. 112 are  			limited.  The following is a quotation of 35 U.S.C. 162: 
 
No plant patent shall be declared invalid for noncompliance with section 112 of this title if the description is as complete as is reasonably possible.  The claim in the specification shall be in formal terms to the plant shown and described. 
The disclosure is objected to under 35 CFR 1.163(a) and under 35 U.S.C. 112(a), first paragraph, because the specification presents less than a full, clear, and complete botanical description of the plant and the characteristics which define same per se and which distinguish the plant from related known cultivars and antecedents. 
More Specifically: 
 
A.   Applicant claims foreign priority to a Plant Breeder's Right application filed in the European Union, 2019/3309 on February 4, 2019.  The name registered in the Plant Breeder's Right application is 'TD13' (MPEP 1612, which states "Application of the UPOV Convention in the United States does not affect the examination of plant patent applications, except in one instance. It is now necessary as a condition for receiving a plant patent to register a variety denomination for that plant. Inclusion of the variety the denomination proposed for registration in the United States must be the same as the denomination registered in another member state of UPOV.".  Applicant must change the denomination of the instant plant to 'TD13'.

B.  Where color is a distinctive feature of the plant, the color should be positively identified in the specification by reference to a designated color as given by a recognized color dictionary or color chart (MPEP 1605).  The Royal Horticultural Society Dictionary of Color is recommended.

C.  Page 1, lines 10-13, Applicant should set forth in the specification a brief comparison between the instant plant and its parents.  Such need not be in any great detail but should at least distinguish the plants from each other (MPEP 1605).


D.  Applicant should set forth in the specification the location and in what manner the instant plant was first asexually reproduced (MPEP 1605).

E.  Page 2, line 6, Applicant should delete "primocane" and insert --primocanes--.

F.  Page 2, lines 19 and 20, Applicant should delete ", can be appreciated" as this recitation does not further describe the instant plant in figure 1.

G.  Page 2, line 25, Applicant should delete "set" and insert --sets-- in its place.

H.  Applicant should set forth in the specification the age of the plant when described.

I.  Applicant should set forth in the specification the instant plant's height and width at a given age.

J.  Applicant should set forth in the specification the instant plant's growth habit.

K.  Page 3, line 18, Applicant sets forth information relative to the instant plant's canes.  However, Applicant does not specify which cane is being described.  Applicant should set forth in the specification information relative to the primocanes and floricanes including the typical and observed primocane and floricane length, diameter, texture, internode length, average number of canes per given area, and color with reference to a recognized color chart as set forth in "B" above.  It is noted Applicant states canes are "Medium" in length and "thick".  These recitations do not set forth which type of can is being described and "Medium" and "thick" are vague and insufficient in these instances.

L.  Page 3, line 19, Applicant states lateral shoots are "Medium" in length.  This recitation is vague and insufficient in this instance.  Applicant should set forth in the specification the typical and observed measured length.  In addition, Applicant should set forth in the specification additional information relative to the lateral shoots including lateral shoot diameter, texture, and color with reference to a recognized color chart as stated in "B" above.

M.  Applicant should set forth in the specification information relative to the instant plant's leaves including the typical and observed leaf length and width and the amount of leaflets per leaf.


N.  Applicant should set forth in the specification information relative to the instant plant's leaflets including the typical and observed leaflet shape, length, width, apex, margin, and base descriptors, texture (both surfaces), and color (both surfaces) with reference to a recognized color chart as set forth in "B" above.

O.  Applicant should set forth in the specification information relative to the instant plant's petioles and rachis including the typical and observed petiole and rachis length, diameter, texture, and color with reference to a recognized color chart as set forth in "B" above.

P.  If produced, Applicant should set forth in the specification information relative to the instant plant's stipules including the typical and observed stipule shape, length, width, and color with reference to a recognized color chart as set forth in "B" above.

Q.  Page 3, line 21, Applicant states the instant plant is "Auto-fertile".  It is not understood what Applicant intends "Auto-fertile" to mean.  Correction and/or clarification is necessary.  It appears Applicant may have intended to state --self fertile--.


R.  Page 3, line 24, Applicant states the instant plant produces a "High yield".  Applicant should quantify "High yield" by setting forth in the specification the typical and observed amount of fruit produced per plant per season.

S.  Applicant should set forth in the specification information relative to the instant plant's flowers including the typical and observed flower depth and width.

T.  Applicant should set forth in the specification information relative to the instant plant's petals including the typical and observed petal number, shape, length, width, apex, margin, and base descriptors, texture (both surfaces) and color (both surfaces) with reference to a recognized color chart as set forth in "B" above.

U.  Applicant should set forth in the specification information relative to the instant plant's sepals including the typical and observed sepal number, shape, length, width, apex and margin descriptors, texture (both surfaces) and color (both surfaces) with reference to a recognized color chart as set forth in "B" above.



V.  Applicant should set forth in the specification information relative to the instant plant's peduncles and pedicels including the typical and observed peduncle and pedicel length, diameter, texture, and color with reference to a recognized color chart as set forth in "B" above.

W.  Applicant should set forth in the specification information relative to the instant plant's reproductive organs including size, number per flower, and color with reference to a recognized color chart as set forth in "B" above.

X.  Page 3, line 29, Applicant states the instant plant's berries are "medium to large" in size.  Applicant should quantify "medium to large" by setting forth a measured length and width.

Y.  Page 3, line 31, Applicant states the instant plant's berries are "light red".  The recitation "light red" is vague and insufficient in this instance.  Applicant should set forth in the specification a color designation for the "light red" coloration with reference to a recognized color chart as set forth in "B" above.


Z.  Applicant should set forth in the specification the instant plant's individual berry weight (if different than that set forth on page 4, Table 2, line 5, berry glossiness (weak, medium, strong, very strong), and berry adherence to plug (very weak, weak, medium, strong, or very strong).

AA.  Page 4, line 2, Applicant states the instant plant bears fruit "only on current year's cane in autumn".  However, Applicant previously states the instant plant produces fruit on both primocanes and floricanes on page 1, line 27 and the abstract, page 6, line 9.  These recitations are contradictory.  Correction and/or clarification is necessary.

AB.  Page 4, lines 4 and 5,  Applicant states "pests and diseases" then sets forth "mildew, black root, and Phtophtorta r.".  Applicant has not set forth any information relative to the susceptibility or resistance to pests.  Applicant should set forth in the specification if the instant plant is susceptible and/or resistant to any pests.  Further, the recitation "Phytophtorta r." is not understood.  Applicant should disclose the full Latin names of the pests and diseases.  In addition, Applicant should set forth in the specification the type of mildew.



AC.  Page 4, Tables 1, 2, and 3, Single quotation marks should be set forth around the cultivar designations as this is the proper way to set forth a cultivar designation.

AD.  Page 4, Table 2, Applicant sets forth some of the berry weights with a comma between the two digits.  This is not understood.  It appears Applicant may have intended to insert a period --..-- between the two digits.  Correction and/or clarification is necessary.

AE.  Page 4, Table 2, line 5, Applicant states berry color is "Red".  The recitation "Red" is vague and insufficient in this instance.  Applicant should set forth in the specification a color designation for the "Red" coloration with reference to a recognized color chart as set forth in "B" above.

AF.  Page 4, Table, 2, line 5, Applicant states berry color is "Red".  However, Applicant previously states berry color is "light red" on page 3, line 31.  These recitations are contradictory.  Correction and/or clarification is necessary.



AG.  Applicant should set forth in the specification information relative to the instant plant's fruit including the typical and observed keeping and shipping quality and market use.

AH.  Applicant should set forth in the specification information relative to the instant plant's hardiness such as by setting forth a U.S.D.A. hardiness zone.

AI.  Applicant should set forth in the specification the patent status for the parents and comparison cultivars.  If patented, the U.S. Plant Patent or Patent number should be set forth after the cultivar name.  If not patented, such should be set forth after the cultivar names.

The above listing may not be complete.  Applicant should carefully review the disclosure and import into same any corrected or additional information which would aid in botanically identifying and/or distinguishing the cultivar for which United States Plant Patent protection is sought.


 

 	Claim Rejection 
 	35 U.S.C. 112, 1st & 2nd Paragraphs 
 	 Claim 1 is rejected under 35 U.S.C. 112, first and second paragraphs as not being supported by a clear and complete botanical description of the plant for the reasons set forth in the Objection to the Disclosure Section above.


REQUIREMENT FOR INFORMATION UNDER 37 CFR 1.105
              A Raspberry plant named ‘TD13’ ('Halley') was described in Plant Breeder’s Right application number 20193309 filed in the European Community December 4, 2019 and published February 16, 2020.  In addition a Raspberry plant named 'Halley' was described and illustrated in https://www.freshplaza.com/article/9214101/halley-new-early-raspberry-variety-by-vivai-molari/ published May 6, 2020.
It is uncertain if the plant disclosed in the reference meets the requirement for exception under 35 USC 102(b)(1).  The exceptions are when the disclosure is made one year or less before the effective filing date of the claimed invention if (A) the disclosure was made by the inventor or by another who obtained the subject matter directly or indirectly from the inventor or joint inventor.  Or if (B) the subject matter had, before the disclosure, had been publicly disclosed by the inventor or joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or joint inventor (see 102(b)(1)).

               The information is required to determine when and to what extent the claimed plant variety ‘Halley’ ('TD13') was publicly accessible and was not for sale prior to the effective filing date of the claimed invention.
In response to this requirement please provide:
               (a) information available regarding the first sale or other public distribution of the claimed plant variety anywhere in the world, including date(s) and location of any sale or other public distribution including any public information available regarding sales, offers for sale, or public distributions of the claimed plant variety that occurred before the effective filing date of the claimed invention, including information pertaining to whether this was an obscure, solitary occurrence that would go unnoticed by those skilled in the art;
               (b) a copy of any plant breeder's rights applications, published proposed denominations, and breeder's rights grants, relating to the claimed plant variety, before the effective filing date of this instant application;
               (c) a copy of any publications or advertisements relating to sales, offers for sale, or public distributions of the claimed plant variety anywhere in the world if the sale, offer for sale, or public distribution occurred before the effective filing date of this instant application;
            (d) any information relating to the accessibility or non-accessibility of the claimed plant variety that one of ordinary skill in the art could have derived from the printed plant breeder’s right document;

               (f) a listing of every trade name, trademark, proposed denomination, published denomination or testing designation used to refer to, designate or market the claimed plant anywhere in the world.
               The Office does not maintain a collection of Plant Breeders’ Rights documents and they are not readily obtainable electronically.  It is reasonable to expect that Inventor or Applicant (assignee) can readily obtain the requested documents and information.

            The fee and certification requirements of 37 CFR 1.97 are waived for those documents submitted in reply to this requirement.  This waiver extends only to those documents within the scope of this requirement under 37 CFR 1.105 that are included in the applicant’s first complete communication responding to this requirement.  Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 CFR 1.105 are subject to the fee and certification requirements of 37 CFR 1.97.  
               The Inventor is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR 1.56.  If an item required by the examiner is unknown to the applicant, a statement that the item is unknown to Inventor will be accepted as a complete response to the requirement for that item.  Where the Inventor does not have and cannot readily obtain an item of required information, a statement that the item cannot be readily obtained will be accepted as a complete response to the requirement for that item.  


/SHUBO (JOE) ZHOU/Supervisory Patent Examiner, Art Units 1661 and 1662                                                                                                                                                                                                        

 

 	Future Correspondence 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT L BELL whose telephone number is (571)272-0973.  The examiner can normally be reached on M- Th, 6 - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
K. L. Bell 
 	 	 	 	 	 	 	 	/KENT L BELL/ 
							Primary Examiner, Art Unit 1661